Citation Nr: 0502817	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an higher (compensable) initial evaluation 
for sinusitis.

2.  Entitlement to an higher initial evaluation for thoracic 
spondylitis, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Navy 
from August 1988 to January 1988; prior to that, he had been 
a member of the Army Reserve/National Guard.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision issued by the Chicago, Illinois Regional Office (RO) 
of the Department of Veterans Affairs (VA) that, in part, 
granted service connection for sinusitis and thoracic 
spondylitis and assigned a noncompensable evaluation for the 
sinusitis and a 10 percent evaluation for the spinal 
disability.  The case was remanded for additional development 
to the RO in November 2003; the RO has now returned the case 
to the Board for appellate review.

The appellant has appealed the initial noncompensable rating 
that was assigned for his sinusitis when service connection 
was granted, as well as the initial 10 percent evaluation 
assigned to the thoracic spondylitis disability.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted-January 31, 
1998.  Consequently, the Board will consider the entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the rating issues are as set out on 
the title page.


FINDINGS OF FACT

1.  The appellant's sinusitis is manifested by symptoms that 
approximate a level of disability that equates to one 
incapacitating episodes per year requiring prolonged 
antibiotic treatment or three non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.

2.  The appellant's thoracic spondylitis is manifested 
primarily by complaints of pain between the shoulder blades 
with pain on motion and with reduced activity due to the pain 
and objective clinical findings of no muscle spasms, some 
pain on motion, tenderness at T6-T8, and rotation of the 
thoracic spine limited to 20 degrees in each direction.

3.  The appellant does not have ankylosis of the dorsal spine 
or of the entire thoracolumbar spine.

4.  The appellant does not have disability tantamount to 
forward flexion of the thoracolumbar spine limited to 60 
degrees or less or combined motion of the thoracolumbar spine 
limited to 120 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.97, Diagnostic Code 6513 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's thoracic spondylitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5240, 5242 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Higher initial rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the level of 
disability is found in the service medical records; in the 
reports from the VA examinations conducted in August 1998, 
and June 2004; and in various written statements provided by 
the appellant.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  Sinusitis

The appellant contends that his sinus disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his sinusitis warrants an evaluation in excess 
of the currently assigned zero percent rating.

Review of the appellant's service medical records reveals 
that a history of sinusitis was noted on the November 1997 
separation report of medical history.  In January 1996, the 
appellant had been diagnosed with sinusitis and placed on 
antibiotics.  He was also treated with antibiotics and 
decongestants on multiple occasions.

The appellant underwent a VA medical examination in August 
1998; he reported a recurrent stuffy nose and sinus 
congestion since 1994.  He said that he usually had 
infections in January and February that were associated with 
sinus headaches.  On physical examination, there was no 
deformity of the appellant's nose.  There was no congestion.  
There was a very slight deviation of the septum to the left.  
The examiner rendered a diagnosis of recurrent sinusitis.

The appellant underwent a VA ear, nose and throat examination 
in June 2004; the examiner reviewed the claims file.  The 
appellant reported having yellow-greenish discharge.  He said 
that he usually developed sinusitis once or twice per year 
and that he required antibiotic treatment once a year 
usually.  Otherwise, he used oral decongestants.  On physical 
examination, there was a significantly deviated nasal septum 
to the left.  There was hypertrophy of the inflamed turbinate 
on the right.  The examiner noted up to three episodes of 
sinusitis per year and rendered a clinical impression of mild 
to moderate chronic sinusitis, more severe on the left side.

The appellant is service connected for chronic maxillary 
sinusitis under the provisions of 38 C.F.R. § 4.97.  He is 
assigned a zero percent evaluation under Diagnostic Code 
6513.  

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In that regard, the Board notes that the zero percent rating 
for the sinusitis disability at issue in this case has been 
in effect since the day service connection was first in 
effect.  The issue before the Board then is taken to include 
whether there is any basis for staged ratings at any 
pertinent time, to include whether a compensable rating is 
currently in order.

The General Rating Formula for Sinusitis is codified at 
38 C.F.R. § 4.97.  A 10 percent evaluation is warranted for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note that follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514.

Upon review of all the evidence of record, the Board 
concludes that the appellant's symptoms more closely resemble 
the criteria established for a 10 percent evaluation in that 
there is competent medical evidence of record that indicates 
that the sinusitis is associated with three non-
incapacitating episodes per year with headaches, pain and 
drainage.  The Board notes that there is evidence of record 
demonstrating the use of various medications for the sinus 
symptoms, including one course of antibiotics a year.  The 
June 2004 VA examiner described the appellant's sinusitis as 
mild to moderate.  Therefore, the Board finds that the 
appellant likely experiences continued problems with symptoms 
that appear characteristic of the 10 percent criteria, namely 
one course of antibiotics per year or three non-
incapacitating episodes per year with headaches, pain and 
discharge.  In reaching this determination, the Board has 
given due consideration to the doctrine of resolving all 
doubt in favor of the veteran under 38 U.S.C.A. § 5107(b), 
which requires that if the evidence preponderates in favor of 
the veteran or is in relative equipoise, the claim must be 
allowed and that the claim may be denied only if the 
preponderance of the evidence is against the claim.

In light of the evidence of record and the above legal 
criteria, the Board finds that the appellant is not entitled 
to an evaluation in excess of a 10 percent as the evidence of 
record does not demonstrate that the appellant experiences 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  While the appellant has 
provided information concerning headaches, there is no 
clinical evidence of record describing his nasal discharge as 
being purulent nor is there any clinical evidence of crusting 
reflecting purulence.  Evaluation under the criteria for 
incapacitating or non-incapacitating episodes of sinusitis 
would not result in a rating in excess of 10 percent in the 
instant case.  Thus, a 10 percent evaluation, but no more, is 
warranted under the applicable rating criteria.

Because this is an appeal from the initial rating for the 
sinusitis disability, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In this instance, the record 
does not show varying levels of disability and, therefore, 
does not support the assignment of a staged rating.  
Nevertheless, it appears that the 10 percent rating is 
warranted since the award of service connection-January 31, 
1998.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that referral for consideration 
of an extraschedular rating is not warranted at this time.  
The findings in this case do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The 
appellant has not required any surgery related to his sinus 
disability.  There is no evidence of record that the 
appellant has been unduly inhibited in his ability to work by 
his sinus disability or that he has had any work absences 
that are entirely due either to his sinus condition or to 
obtain treatment for it.  The appellant has not offered any 
objective evidence of any symptoms due to the chronic 
sinusitis disability that would render impractical the 
application of the regular schedular standards.  Under these 
circumstances, the Board finds that the rating assigned by 
this decision adequately compensates the impairment resulting 
from the appellant's sinusitis.  Referral of the case under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  

B.  Thoracic spondylitis

The appellant contends that his spinal disability is more 
severely disabling than the current initial evaluation 
reflects.  He maintains that his thoracic spondylitis 
warrants an evaluation in excess of the currently assigned 10 
percent rating.

The appellant underwent a VA joints examination in August 
1998; he complained of pain between the shoulder blades that 
occurred with any sneezing, coughing or lifting.  He said 
that the pain would then last three to four weeks.  The 
appellant also complained of constant tingling in the tissue 
between his shoulder blades, especially on the left.  On 
physical examination, there was acute tenderness to the left 
at approximately the eighth thoracic vertebra.  There was no 
palpable muscle spasm.  The appellant demonstrated rotation 
of the thoracic spine to 45 degrees in each direction, with 
mild pain noted to the left at T8 at the extreme ranges of 
motion.  There was no weakened movement or lack of endurance 
of the thoracic spine and no incoordination was noted.  
Radiographic examination revealed mild to moderate 
spondylitis and mild narrowing and spurring at T7, T8, and 
T9.  

The evidence of record includes a written statement from a 
private physician who had treated the appellant.  This May 
1999 letter states that the appellant had received anti-
inflammatories and muscle relaxants on a number of occasions.

The appellant underwent a VA neurologic examination in June 
2004; he reported daily pain between the shoulder blades that 
was 4/10.  He said that up to twice a month, the pain 
increased to 10/10.  This pain would last for two to three 
days and up to a week.  The appellant also reported that he 
took ibuprofen daily.  He denied paresthesias, weakness, or 
radiating pain.  On physical examination, the appellant 
exhibited normal ranges of motion for the cervical spine, 
thoracic spine and lumbar spine.  There was tenderness 
reported at approximately T5-T6.  There were no muscle spasms 
or sensory abnormalities and there was no loss of dexterity 
or loss of coordination.  The examiner noted that the 
appellant reported chronic thoracic pain, but the examination 
was objectively normal.  The examiner stated that the mild 
spondylosis shown on x-ray would not account for the 
appellant's reported pain and that no objective evidence of a 
neurological explanation for the reported thoracic pain was 
observed.

The appellant underwent a VA orthopedic examination in July 
2004; the examiner reviewed the appellant's records.  The 
appellant reported that he continued to have pain between his 
shoulder blades and that this occurred to a mild degree on a 
daily basis.  He said that he experienced a flare-up several 
times per year with a flare-up lasting three to four weeks.  
He said that his last flare-ups were in December 2003, and 
April 2004.  The appellant also stated that he took Motrin 
daily.  On physical examination, the examiner noted that the 
appellant moved easily and that there was no muscle spasm.  
There was significant tenderness in the T8 area of the 
thoracic spine.  There was a mild increase in the thoracic 
kyphosis beyond normal.  The appellant demonstrated rotation 
of the thoracic spine to 20 degrees in each direction, with 
stiffness but no pain or weakness at the endpoint.  The 
appellant also demonstrated flexion of the thoracolumbar 
spine of 90 degrees and extension of 30 degrees.  He was able 
to laterally bend in each direction to 30 degrees.  
Radiographic examination revealed continued mild spurring and 
mild loss of disc space from T5 to T9.  The examiner 
concluded that the appellant's thoracic spondylitis was mild 
to moderate and that he was restricted in some degree in 
lifting and bending.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board notes that the applicable regulations in effect at 
the time of the appellant's initial rating in November 1998 
contained a number of Diagnostic Codes relating to the 
thoracic spine.  A 20 percent evaluation was warranted for 
favorable ankylosis of the dorsal spine and a 30 percent 
evaluation was warranted for unfavorable ankylosis of the 
dorsal spine.  Diagnostic Code 5288.  38 C.F.R. § 4.71a 
(1998).  Moderate limitation of motion and severe limitation 
of motion of the dorsal spine were each rated as 10 percent 
disabling under Diagnostic Code 5291.  A 20 percent 
evaluation was warranted for moderate intervertebral disc 
syndrome with recurring attacks under Diagnostic Code 5293.  
38 C.F.R. § 4.71a (1998).

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the July 2004 Supplemental 
Statement of the Case).  This change revised the spine 
criteria to "ensure that it uses current medical terminology 
and unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
It addition to renumbering the Diagnostic Codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities will be evaluated.  (Intervertebral 
disc syndrome will be rated under the general rating formula 
for the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or when the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees.  (The combined range of motion 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined motion for the thoracolumbar spine is 240 
degrees.)  68 Fed. Reg. 51454, 51456-58 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has described to 
physicians his subjective complaints of chronic pain and pain 
on use, and recent objective medical evidence did show 
findings of tenderness at T6-8, as well as some decreased 
range of motion.  The most recent objective medical evidence 
does not show any findings of weakness, atrophy or spasms.  
However, the appellant has consistently complained of pain 
between his shoulder blades that is worsened upon use.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence shows that the appellant's thoracic spondylitis 
symptomatology does not approximate the schedular criteria 
for an evaluation in excess of 10 percent under Diagnostic 
Code 5291 or 5293 or 5295 (2002).  The pain and functional 
limitations caused by the thoracic spine disorder are 
contemplated in the evaluation for limitation of motion of 
the dorsal spine that is represented by that rating.  Indeed, 
even if an examiner had equated the functional loss 
experienced by the veteran due to pain to "severe" 
limitation of motion, a higher rating would not be warranted.  
Diagnostic Code 5291 (2002).  

In addition, no ankylosis of the dorsal spine and no 
intervertebral disc syndrome of the dorsal spine have been 
clinically demonstrated.  Therefore Diagnostic Codes 5293 and 
5288 are not helpful to the appellant's case.  The Board has 
also considered the degree of limitation of motion that the 
appellant has, which in this case is mild to moderate.  Thus 
an evaluation in excess of 10 percent for the appellant's 
dorsal spine disability is not warranted.  38 C.F.R. § 4.71a 
(2002).

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less; nor has he demonstrated favorable ankylosis of the 
entire thoracolumbar spine.  Additionally, there is no 
suggestion that the combined motion is limited to 120 degrees 
or less.  In fact, there were definite indications when the 
veteran was examined by VA in 2004 that he had a normal range 
of motion of the lumbar and thoracic spine.  This strongly 
suggests a combined motion closer to 240 degrees than 120 
degrees.  Therefore, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Codes 5235-5242.  38 C.F.R. 
§ 4.71a (2004).

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his thoracic spondylitis 
disability due to his symptomatology.  However, the 
appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The VA medical 
examination reports indicate mild to moderate limitation of 
motion at most, with pain on motion and tenderness at T6-8.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his thoracic 
spondylitis because they consider the overall industrial 
impairment due to his dorsal spine condition.

Again, like the RO, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 and finds that referral for 
consideration of an extraschedular rating is not warranted.  
The findings in this case do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The 
appellant has not required any surgery or extensive treatment 
related to his dorsal spine disability.  There is no evidence 
of record that the appellant has been unduly inhibited in his 
ability to work by his thoracic spondylitis disability or 
that he has had any work absences that are entirely due 
either to his thoracic spondylitis disability or to obtain 
treatment for it.  The appellant has not offered any 
objective evidence of any symptoms due to the thoracic 
spondylitis that would render impractical the application of 
the regular schedular standards.  Under these circumstances, 
the Board finds that the rating assigned by this decision 
adequately compensates the impairment resulting from the 
appellant's thoracic spondylitis.

Because this is an appeal from the initial rating for the 
dorsal spine disability, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of staged ratings.

For the reasons set forth above, the findings needed for the 
next higher evaluation in excess of 20 percent are not 
demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claims.  The 
RO sent the appellant a letter in May 2004, in which he was 
informed of what the evidence had to show to establish 
entitlement, what evidence was still needed and what VA's 
duty to assist was in obtaining evidence for his claims.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations.  The appellant provided private medical 
evidence.  The appellant was informed about the provisions of 
38 C.F.R. § 3.159 in the Supplemental Statement of the Case 
(SSOC) issued in July 2004.  The appellant did not provide 
any information to VA concerning treatment records that he 
wanted the RO to obtain for him that were not obtained.  In 
July 2004, the appellant was informed that he could submit 
additional evidence to the Board; no evidence was thereafter 
submitted.  Therefore, there is no duty to assist that was 
unmet.


ORDER

Entitlement to an initial evaluation of 10 percent for 
sinusitis is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for thoracic 
spondylitis is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


